In an action to recover damages for personal injuries, the appeal is from a judgment entered on the dismissal of the complaint at the close of the plaintiff’s case. Plaintiff was alleged to have been injured when she fell on an elevated railroad station platform because of the presence of a patch of ice at the place where she fell. The complaint was dismissed because there was no proof of notice, actual or constructive, to defendant, of the condition which allegedly caused the injuries. Judgment unanimously affirmed, with costs. No opinion.
Present—Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.